         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     GAINESVILLE DIVISION

BHAKTIVINODE FRANKLIN,

            Petitioner,

v.                                    Case No. 1:17cv314-MW/CAS

MARK S. INCH, Secretary,
Florida Department of
Corrections,

          Respondent.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation, ECF No. 29, and has also reviewed de novo Petitioner’s

objections to the report and recommendation, ECF No. 30. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

§ 2254 petition, ECF No. 1, is DENIED. Leave to appeal in forma pauperis is

DENIED.” The Clerk shall close the file.

      SO ORDERED on August 23, 2019.

                                      s/Mark E. Walker                   ____
                                      Chief United States District Judge
